                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                  AT CHATTANOOGA

UNITED STATES OF AMERICA                         )
                                                 ) Case No. 4:18-cr-24
v.                                               )
                                                 ) District Judge Travis R. McDonough
ROBERT YORK                                      )
                                                 ) Magistrate Judge Christopher H. Steger


                                              ORDER


        U.S. Magistrate Judge Christopher H. Steger filed a report and recommendation (Doc.

24) recommending that the Court: (1) grant Defendant’s motion to withdraw his not-guilty plea

to Count One of the two-count Indictment; (2) accept Defendant’s guilty plea to Count One of

the two-count Indictment; (3) adjudicate Defendant guilty of possession of ammunition by a

convicted felon in violation of 18 U.S.C. § 922(g)(1); and (4) order that Defendant remain in

custody until further order of this Court or sentencing in this matter.

        After reviewing the record, the Court agrees with Magistrate Judge Steger’s report and

recommendation. Accordingly, the Court ACCEPTS and ADOPTS the magistrate judge’s

report and recommendation (Doc. 24) pursuant to 28 U.S.C. § 636(b)(1) and ORDERS as

follows:

     1. Defendant’s motion to withdraw his not-guilty plea as to Count One of the two-count

        Indictment is GRANTED;

     2. Defendant’s plea of guilty to Count One of the two-count Indictment is ACCEPTED;

     3. Defendant is hereby ADJUDGED guilty of possession of ammunition by a convicted

        felon in violation of 18 U.S.C. § 922(g)(1); and
4. Defendant SHALL REMAIN in custody until further order of this Court or sentencing in

   this matter, which is scheduled to take place on January 11, 2019, at 9:00 a.m. before

   the undersigned.

SO ORDERED.

                                      /s/Travis R. McDonough
                                      TRAVIS R. MCDONOUGH
                                      UNITED STATES DISTRICT JUDGE




                                         2
